FILED
                                                                              y S Ps
                                                                              C0URT aF Ayys
                                                                                  ^  { PE
                                                                                       ALS
                                                                                        It

                                                                             2013 MAR - 5         AM 9•_
                                                                                                       Z5
                                                                              STATE OF WASHINGTON

                                                                              BY .
                                                                                        EO UTY




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II



STATE OF WASHINGTON,
                              Respondent,                            No. 42481 9 II.
                                                                               - -


       V.

                                                             UNPUBLISHED OPINION
CAITLIN CHERIE MASON,
                              Appellant.



       VAN   DEREN J. —Caitlin Cherie Mason appeals her conviction for possession of a

controlled substance (hydrocodone).She argues that the trial court erred by not suppressing the

drugs found during a search of her purse following her arrest. We hold that ( ) police officer
                                                                            1 the

was performing a community caretaking function, which allowed him to extend his contact with

Mason to investigate her identity, even though she was a vehicle passenger and not the driver in

a traffic stop, and (2) warrantless search of Mason's purse was justified as a search incident
                      the

to her lawful arrest on an outstanding warrant. Thus, the trial judge did not err by denying

Mason's motion to suppress the drugs found during the search. Accordingly,we affirm.

                                              FACTS


       At approximately 11: 0 PM, on February 17, 2011, Centralia Police Officer Chad
                          2

Withrow stopped a vehicle with a defective tail light and expired tabs. When Withrow

approached the driver, he noticed   the front seat passenger, who   was   later identified   as   Mason,
No. 42481 9 II
          - -



turn her entire body toward the passenger window so that he could not see her face. Withrow

asked the passenger if she was okay. Without turning toward Withrow, she replied that she was

fine. Withrow walked to the passenger side window,which prompted the passenger to turn her

body back toward the driver, again preventing Withrow from seeing her face. Withrow asked

the passenger if she would mind identifying herself. She stated that she was " essica Mason."
                                                                             J

Report of Proceedings (RP)May 19, 2011)at 9. Withrow returned to his patrol car, contacted
                          (

dispatch, and determined that no department of licensing records existed for Jessica Mason.

          Withrow requested that Centralia Police Officer Patricia Finch come to the scene of the
                                                   1
traffic stop to   see   if she   recognized   Mason.   Withrow was still speaking to the driver of the

vehicle when Finch arrived. Finch recognized the passenger as Caitlin Mason and knew that

Mason had an outstanding arrest warrant. Withrow confirmed the existence of the warrant with

dispatch.

          Withrow approached Mason and told her to step out of the vehicle but Mason refused.

Withrow removed a purse from Mason's lap and placed it on top of the vehicle. Then Withrow

removed Mason from the vehicle,handcuffed her, and escorted her to his patrol car. Finch

searched Mason's person and then placed her in Withrow's patrol car.

          Withrow asked Mason if the purse he removed from her lap belonged to her and, if so,

whether she wanted it taken with her to the jail. She answered "yes" both questions. RP (May
                                                                    to

19, 2011)at 11. Withrow retrieved Mason's purse from the top of the vehicle and handed it to

Finch. Finch searched Mason's purse on the trunk of Withrow's patrol car. Inside Mason's

purse, Finch found a pill bottle with its label torn off containing " wo white -colored pills
                                                                    t


1
    Finch testified that it is standard procedure to back up officers on traffic stops at night. Finch
                                                          -
was a back up officer on Withrow's traffic stop involving Mason.
           -
                                                          2
No. 42481 9 II
          - -



imprinted   with ` 357. "'
                 M           Clerk's Papers (CP)at 41. Withrow advised Mason of her Miranda
rights, which she waived. Withrow asked Mason about the pills and• he told him the pills were
                                                                 s

hydrocodone.

         The State charged Mason with unlawful possession of a controlled substance

hydrocodone). Before trial, Mason unsuccessfully moved to suppress the hydrocodone found in

her purse as the fruit of an unlawful search. The State responded that the search was justified as

incident to Mason's lawful arrest. The trial court conducted a CrR 3. suppression hearing, in
                                                                    6

which Withrow, Finch, and Mason testified.

         At the suppression hearing, the parties did not address whether the inquiry into Mason's

identity exceeded reasonable grounds under a community caretaking function or whether the

officer's inquiry was based on an articulable suspicion of criminal conduct. The parties' briefing

and argument focused exclusively on the warrantless search of the purse—
                                                                       whether the search of

Mason's purse was permissible incident to Mason's arrest on the outstanding warrant. But based

on testimony at the hearing, the trial court addressed the unargued and unbriefed preliminary

matter of whether Withrow's inquiry about Mason's identity, which ultimately led to her

identification and arrest, was lawful.

         Withrow testified about his interaction with Mason:


         WITHROW:] While she's in the car, I went around on the other side and asked
                              see if I could see who it was because she was —  obviously
                         didn't want me to see her. And I came back, talked to the driver
                         and asked if Mason] was okay. She said yes but turned around.
                                      [
                         When I went to the passenger side of the vehicle she turned the
                   opposite way again so I couldn't see her face.
         THE STATE:]
                   What did you do then?



2
    Miranda v. Arizona, 384 U. . 436, 444, 86 S. Ct. 1602, 16 L.Ed. d 694 (1966).
                             S                                    2

                                                 3
No. 42481 9 II
          - -



       WITHROW:]I asked her if she was okay. She said yes without turning around.
                       I asked her at that time if she would be willing to give me her
                       name.

       THE STATE:]
                 How did she respond?
       WITHROW:] She gave me a name, not Caitlin Mason.

RP (May 11, 2011)at 6. On redirect, he elaborated:

       THE STATE:]When you asked [Mason] would you [sic] mind giving you her
                       name, were you concerned about her safety at that point?
       WITHROW:]Something seemed wrong, I didn't know, that's why I asked if she
                       was okay. And it was overly suspicious. I didn't know, the way
                       she was turned around and so forth, I thought, one, something is
                 wrong, or,two, she's trying to hide her face from me.
       THE STATE:]
                 Did she appear ill or
       WITHROW:]I couldn't tell.

RP (May 11, 2011) at 14 15.
                        -

       The trial court denied Mason's motion to suppress the evidence, stating:

       T]is wasn't argued, it was suggested, but I' going to rule on it anyhow, she
        h                                         m
       was [identified] on the basis of suspicious behavior[,]
                                                             either the officers acting in
       community caretaking functions by trying to find out if there was something
       wrong, which there could have been given her attempt to hide her face, or whether
       she was trying to lie as it turned out because she knew there was a warrant for her.
       In any event, the officer had an articulable basis for continuing the contact with
       her through the identification basis [sic].

RP ( ay 11, 2011)at 28.
   M

       The trial court entered the following factual findings and conclusions of law at the CrR

3. hearing:
 6

                                 I.     FINDINGS OF FACT


                 1.
                  4   Withrow noticed the passenger   appeared   as   if she   were ...   trying
                      to hide or block her face from view.
                 1.
                  5   Withrow asked the passenger if she was okay.
                 1.
                  6   The passenger replied that she was fine but continued to shield her
                      face from view.
                 1.
                  7   Withrow then asked the passenger if she would mind identifying
                      herself.
                 1.
                  8   The passenger identified herself with a name other than her own.
                                                0
No. 42481 9 II
          - -



               1.
                9      Officer Finch, Centralia P[  olice] D[    epartment], arrived and was
                       able to recognize the passenger as Caitlin Cherie Mason.
               1.0
                1      Finch was aware of a warrant issued for Mason's arrest.
               1.1
                1      Withrow ran Mason's name and discovered she was wanted on an
                       outstanding warrant.

               1.1
                2      Mason was asked whether she wished to have her purse taken with
                       her to the jail.
               1.2
                2      Mason replied that she did.
               1.3
                2      Finch took custody of Mason's purse and searched it prior to
                       Mason being transported to the jail.

                               II.     CONCLUSIONS OF LAW
               2.
                1      Officer Withrow was acting either in a community caretaking or
                       investigative role when he asked the defendant to identify herself.
               2.
                2      Officer Withrow had a clearly articulable basis for asking the
                       defendant to identify herself.
               2.
                3      Officer Withrow had a duty to search the defendant's purse prior to
                       transporting and tend[ r] to jail personnel..
                                         ing it e
               2.
                4      The search of the defendant's purse was lawful.

CP at 22 24.
         -


       At trial, Withrow, Finch, and a forensic scientist from the Washington State Patrol Crime

Laboratory testified for the State..Consistent with its pretrial ruling,the trial court admitted as

evidence the hydrocodone pills found in Mason's purse. The trial court found Mason guilty as

charged and sentenced her to a standard range sentence of two days' confinement for which

Mason received credit for time served.


       Mason timely appeals.

                                            ANALYSIS


       Mason argues that the trial court erred when it denied her motion to exclude evidence

obtained in a search of her purse because: 1) evidence was obtained as a result of her
                                           ( the

unlawful detention during a traffic stop in which she was a passenger, in violation of article I,

section 7 of the Washington State Constitution and the Fourth Amendment of the United States


                                                  5
No. 42481 9 II
          - -



Constitution and (2) warrantless search of her purse was not justified as a search incident to
                   the

her arrest on an outstanding arrest Warrant. We disagree.

I.     STANDARD OF REVIEW


       We review the trial court's denial of a CrR 3. suppression motion to determine whether
                                                    6

substantial evidence supports the challenged findings of fact and whether the findings of fact

support the conclusions of law. State v. Garvin, 166 Wn. d 242, 249, 207 P. d 1266 (2009).
                                                       2                  3

Here, Mason does not challenge the trial court's findings of fact; thus,we consider them verities

on appeal. See State v. Lohr, 164 Wn. App. 414, 418, 263 P. d 1287 (2011).Whether
                                                          3

undisputed facts constitute a violation of article I,section 7 of the Washington State Constitution

is a question of law. State v. Rankin, 151 Wn. d 689, 694, 92 P. d 202 (2004).We review the
                                             2                 3
trial court's conclusions of law de novo. Garvin, 166 Wn. d at 249.
                                                        2

II.    MASON WAS SEIZED WHEN THE VEHICLE WAS STOPPED


        Mason alleges that she was detained in violation of article I,section 7 of the Washington

Constitution, and the Fourth Amendment of the United States Constitution because she was

asked to identify herself during a traffic stop of a vehicle in which she was a passenger and the

police officer had no independent basis to investigate her. "`
                                                            When a party claims both state and
federal constitutional violations, we turn first to our state constitution. "'   State v. Afana, 169

Wn. d 169, 176, 233 P. d 879 (2010)quoting State v. Patton, 167 Wn. d 379, 385, 219 P. d
  2                  3              (                             2                  3

651 (2009)).

        It is well settled that article I,section 7 of the Washington [State] Constitution provides

greater protection to individual privacy rights than the Fourth Amendment to the United States

Constitution. "'   Rankin, 151 Wn. d at 694 (quoting State v. Jones, 146 Wn. d 328, 332, 45 P. d
                                 2                                         2                 3

1062 (2002)). Washington State Constitution provides that "[ o person shall be disturbed
           The                                            n]
                                                    G
No. 42481 9 II
          - -



in his   private affairs, or his   home invaded, without          authority          CONST. art. I, §
                                                                              of law."              7.     "[
                                                                                                           A]

warrantless search or seizure is considered per se unconstitutional unless it falls within one of the

few exceptions to the warrant requirement."Rankin, 151 Wn. d at 695. First,we determine
                                                         2

whether a warrantless search or seizure has taken place and, if it has, whether it was justified by

an exception to the warrant requirement. Rankin, 151 Wn. d at 695.
                                                       2

          A person is seized when a reasonable person would have believed that she was not free to

leave or to decline the officer's requests or otherwise terminate the encounter. State v. Armenta,

134 Wn. d 1, 10 11,948 P. d 1280 (1997).I] is now well established that `[ or the duration
      2         -       2                "[
                                          t                             f]
of a traffic stop ...   a   police   officer   effectively   seizes everyone in the vehicle. "' State v.


Marcum, 149 Wn. App. 894, 910, 205 P. d 969 (2009)second and third alterations in original)
                                    3              (

internal quotation marks omitted)quoting Arizona v. Johnson, 555 U. .323, 327, 129 S. Ct.
                                 (                                S

781, 172 L.Ed. 2d 694 (2009)), also Brendlin v. California, 551 U. .249, 255, 127 S. Ct.
                            see                                  S

2400, 168 L.Ed. 2d 132 (2007) . P]
                                "[ assengers                   are unconstitutionally detained when an officer

requests identification ` nless other circumstances give the police independent cause to question
                        u

the]passengers. "' Rankin, 151 Wn. d at 695 (second alteration in original)quoting State v.
                                 2                                         (

Larson, 93 Wn. d 638, 642, 611 P. d 771 (1980)).
             2                  2

          Here, the trial court did not explicitly conclude that Mason was seized when Withrow

stopped the car in which she was riding and requested that she identify herself,but we affirm the

trial court's implicit conclusion that Mason was seized, which the State does not dispute. See

3
    Our Supreme Court has previously held that an automobile passenger is not seized when a
police officer merely stops the vehicle in which the passenger is riding, but " his holding has
                                                                              t
been superseded with respect to the Fourth Amendment by Brendlin, 551 U. .at 255,] will
                                                                           [   S          and
be without practical effect for state constitutional purposes given Brendlin's more protective
Fourth Amendment analysis of the question."Marcum, 149 Wn. App. at 910 n. (
                                                                        8 citing State v.
Mendez 137 Wn. d 208, 221 22,970 P. d 722 (1999)).
             2            -       2

                                                              7
No. 42481 9 II
          - -



Marcum, 149 Wn. App. at 910; see also State v. Brown, 154 Wn. d 787, 797 98, 117 P. d 336
                                                            2            -        3

2005)holding that a passenger was clearly seized when he was asked to identify himself for
      (

investigative purposes so the officer could conduct a warrants and records check);
                                                                                 Rankin, 151
Wn. d at 697 99.
  2          -


II.      THE OFFICER'S REQUEST FOR IDENTIFICATION WAS LAWFUL

         Mason focuses on Withrow's request for Mason to identify herself as the conduct giving

rise to her claim on appeal that her seizure was unlawful. The unlawful seizure issue was not

raised by Mason or briefed by either Mason or the State in the trial court. But the trial court

ruled sua sponte that Withrow was acting either in a community caretaking or investigative role

when he asked Mason to identify herself and that Withrow had a clearly articulable basis for

asking Mason for her name. As a result,the.factual record related to whether Withrow could

legally ask Mason to identify herself is sparse.

         The trial court's unchallenged findings of fact state that Withrow noticed Mason trying to

hide or block her face from view; Withrow asked Mason if she was okay; and Mason replied that

she was fine,but she continued to shield her face from his view. Withrow then asked Mason if

she would mind telling him her name. On these facts, the trial court concluded that Withrow
was "acting either in a community caretaking or investigative role when he asked [Mason]to

identify herself' and, thus, he had a "clearly articulable basis for asking [Mason] to identify
herself."CP at 24.




4
    Mason identified herself with a name other than her own. But we cannot consider this in
determining whether, initially, Withrow had a lawful independent basis for investigating
Mason's identity. See Brown, 154 Wn. d at 798 (reasoning that Brown having provided to
                                      2
police a name that did not produce any records cannot be considered in the " rticulable
                                                                           a
suspicion" equation because the officer was required to have articulable suspicion of criminal
activity before he seized Brown by asking Brown to identify himself).
                                                   8
No. 42481 9 II
          - -



        If the officer is performing a community caretaking function, an inquiry about a person's

identity may be justified. See State v. Thompson, 151 Wn. d 793, 802, 92 P. d 228 (2004)
                                                        2                 3

recognizing that "[ he community caretaking function, which is divorced from the criminal
                 t]
investigation ...   allows for ..   limited invasion of constitutionally protected privacy rights when

it is necessary for police officers to render aid or assistance or when making routine checks on

health and   safety ").   The reasonableness of     community caretaking "" stop is evaluated by
                                                  a "`




balancing the competing interests involved in light of all the surrounding facts and

circumstances. State v. Acrey, 148 Wn. d 738, 748 49,64 P. 4 594 (2003).
                                     2            -      3

        To determine whether a police officer's encounter with a person is reasonable as part of
                                                 "

a routine check on safety, we must balance the `individual's interest in freedom from police

interference against the public's interest in having the police perform a community caretaking
function. "'   Acrey, 148 Wn. d at 750 (internal quotation marks omitted)quoting State v. Kinzy,
                            2                                            (

141 Wn. d 373, 387, 5 P. d 668 (2000)). a person is seized, the routine safety check must be
      2                3             If

necessary and strictly relevant to performance of the noncriminal investigation"and "`
                                                                                    must end

     the]reasons for
when [                      initiating [ he] encounter
                                       t                 are   fully dispelled. "' Acrey, 148 Wn. d at 750
                                                                                                2

quoting Kinzy, 141 Wn. d at 338).
                     2

        In Acrey, the police initially detained Acrey,who was a juvenile, while investigating a

report ofjuveniles fighting on a city street. 148 Wn. d at 742 43,752. After the police
                                                    2          -

determined that Acrey was not involved in criminal activity, they asked him for his name and

home telephone number and directed him to sit and wait while a police officer telephoned his

mother. Acrey, 148 Wn.2d at 743. Acrey's mother requested that a police officer bring Acrey
home. Acrey, 148 Wn.2d at 743. Before placing Acrey in the police car, a police officer
searched him and found drugs. Acrey, 148 Wn. d at 743. In his subsequent prosecution for
                                           2

                                                         X
No. 42481 9 II
          - -



possession of drugs, Acrey moved to suppress the drugs as fruit of an illegal search and seizure.

Acrey, 148 Wn. d at 744. On appeal, our Supreme Court held that the police officer's brief
             2

detention of a 12- old boy around midnight in an isolated commercial area for purposes of
                 year -

identifying him and telephoning his mother was reasonable and lawful based on the officer's

community caretaking function. Acrey, 148 Wn. d at 755.
                                            2

       Here, Mason's repeated attempts to turn her body and hide her face from Withrow's view

caught his attention and caused him to be concerned for her safety. Withrow asked Mason if she

was okay. She responded that she was fine, but she continued to hide her face,thus not fully

dispelling the reasons for Withrow's initial inquiry. See Acrey, 148 Wn. d at 750. Withrow then
                                                                       2
asked whether Mason would mind identifying herself.

       Mason's interest in freedom from police interference is substantial. See Acrey, 148

Wn. d at 750 51. But Withrow's encounter with Mason was minimally intrusive ( sking her if
  2          -                                                              a

she was okay and asking if she would give him her name),
                                                       Mason was already lawfully seized as

a passenger in a legitimate traffic stop, and the extension of the traffic stop, if at all,was brief.

When weighed against Withrow's concern for Mason's safety and welfare, we hold that the

intrusion on Mason's freedom from police interference was justified; and we hold that under the

circumstances, Withrow's actions in asking Mason if she was all right and asking her if she

would tell him her name were reasonable as part of his lawful community caretaking function

and not an unlawful seizure. See Acrey, 148 Wn. d at 751.
                                              2

        Mason also argues that Withrow's testimony does not support a conclusion that he had an

articulable suspicion that she was engaged in criminal activity, that her situation was analogous

to that in State v. Allen, 138 Wn. App. 463, 471, 157 P. d 893 (2007), that the drugs found in
                                                       3             and

her purse should have been suppressed. Mason is correct that in the absence of a community
                                                   10
No. 42481 9 II
          - -



caretaking function, an independent basis must support inquiry about a passenger's identification

for investigatory purposes, i.., officer must have a reasonable suspicion that the passenger is
                             e an
involved in criminal conduct.   Rankin, 151 Wn. d
                                              2                  I] justifying the particular
                                                      at 699. "` [n

intrusion the police officer must be able to point to specific and articulable facts which,taken

together with rational inferences from those facts, reasonably warrant that intrusion."'
                                                                                       State v.

Doughty, 170 Wn. d 57, 62,239 P. d 573 (2010)alteration in original)quoting Terry v. Ohio,
               2               3              (                      (
392 U. . 1, 21, 88 S. Ct. 1868, 20 L.Ed. 2d 889 (1968)).
     S

       In Allen, we held that the driver was unlawfully seized because the officer did not have

reasonable articulable suspicion supporting further investigation of the driver in an attempt to

determine the passenger's name and that when the driver told the officer Allen's name the

information was not free of the taint of the "fishing expedition that the exclusionary rule seeks to

prohibit."
         Allen, 138 Wn. App. at 471. We also held that the officer " id have a lawful basis
                                                                   d

for a reasonable suspicion that the passenger was Allen when he asked [the driver] to come to the

rear of the vehicle."
                    Allen, 138 Wn. App. at 471. Because the officer had no " nowledge that
                                                                           k

the passenger [had]provided a false name, he]did not possess reasonable articulable facts to
                                          [
believe that the no-
                   contact order referred to the passenger."Allen, 138 Wn. App. at 471. Allen's

arrest was not supported by probable cause and, thus, we reversed Allen's convictions and
remanded to the trial court with instructions to suppress . he evidence obtained during the search
                                                          t

incident to his arrest. Allen, 138 Wn. App. at 472.

        Mason also argues that she should have been free to exit the vehicle and walk away and,

thus, she should also have been free to avoid contact with the police officer by hiding her face,

relying on State v. Mendez, 137 Wn. d 208, 224 -26,. P. d 722 (1999),
                                  2               970 2             abrogated on other

grounds by Brendlin, 551 U. .at 255. Mason's reliance on Mendez is misplaced because
                          S
                                                 11
No. 42481 9 II
          - -



Mendez dealt with whether officers could order a passenger to exit or remain in a vehicle without

an articulable suspicion of criminal activity and Mason was neither detained nor required to

remain in the vehicle before she was identified. Mendez, 137 Wn. d at 212.
                                                               2

       Mendez was a passenger in a vehicle stopped by the police. Mendez, 137 Wn. d at 212.
                                                                                2

He exited the vehicle and walked away, but police officers pursued him and ordered him back

into the vehicle. Mendez, 137 Wn. d at 212 13: The police officer in Mendez testified that he
                                2          -

had no suspicion that Mendez had engaged in or was about to engage in criminal conduct, and

the officer did not testify that Mendez's actions aroused suspicion. Mendez, 137 Wn. d at 224.
                                                                                   2

Our Supreme Court held that officers unlawfully seized Mendez when they pursued him and

ordered him back into the vehicle because officers must " e able to articulate an objective
                                                        b

rationale   predicated specifically   on   safety   concerns ...   for ordering a passenger to stay in the

vehicle or to exit the vehicle," none existed. Mendez, 137 Wn. d at 220, 226.
                               and                           2

       Mason's actions, repeatedly turning her body away from Withrow and hiding her face so

as not to be identified, caused him concern for her welfare that was not dispelled when she

assured him that she was all right because her concealed face prevented him from ascertaining

whether she was ill or in distress. At the same time, her behavior aroused his suspicion that she

did not want him to identify her.

        We agree with Mason that Withrow's suspicion alone did not support a request for

identification based on an articulable suspicion of wrongdoing; Withrow did not testify that he

suspected her of wrongdoing. See Allen, 138 Wn. App. at 471. But the record and the findings

do support the trial court's alternative holding that Withrow was performing a community

caretaking function that warranted his request for her identification. The trial court's

unchallenged findings of fact support the trial court's conclusion that Withrow's actions were
                                                          12
No. 42481 9 II
          - -



based on a community caretaking function and that his inquiry about her identity was based on a

continuation of that function as well as some suspicion that she had a reason to hide her face

from him.


       Further, our review of the record from the suppression hearing does not show that

Withrow unreasonably prolonged the traffic stop to wait for Finch's back up,which ultimately
                                                                         -

resulted in Mason's identification and arrest on an outstanding warrant. Accordingly,we hold

that Mason was lawfully asked to identify herself, that Mason was identified by Finch, and that

Mason was arrested on the outstanding warrant and searched incident to that arrest.

III.   WARRANTLESS SEARCH OF PURSE INCIDENT To LAWFUL ARREST

       Next, Mason argues that the trial court erred by denying her motion to suppress evidence

found in a warrantless search. Mason does not challenge her arrest under the arrest warrant. She

challenges only the search of her purse after her arrest. The State argues that the search of
Mason's purse was a search incident to her lawful arrest and, thus, an exception to the warrant

requirement. We agree with the State.
        Generally, warrantless searches are per se unreasonable under the Fourth Amendment to
the United States Constitution and article I,section 7 of the Washington Constitution. Garvin,

166 Wn. d at 249. " he State bears the burden to prove that one of the narrowly drawn
      2           T

exceptions to the warrant requirement validates the warrantless search."State v. Kirwin, 165
Wn. d 818, 824, 203 P. d 1044 (2009).Searches incident to lawful arrest are one of the
  2                  3

jealously   and   carefully   drawn   exceptions   to the warrant   requirement. "' Garvin, 166 Wn. d at
                                                                                                  2

249 (internal quotation marks omitted) quoting State v. Duncan, 146 Wn. d 166, 171, 43 P. d
                                       (                              2                 3

 5 Because we hold that the search of Mason's purse was justified as a search incident to lawful
 arrest, we do not reach the State's alternative argument that the search fits within the purview of
 an inventory search, an additional exception to the warrant requirement.
                                                       13
No. 42481 9 II
          - -



513 (2002)). exception "`
          The          derives from interests in officer safety and evidence preservation

that   are   typically implicated   in arrest situations. "'   State v.
                                                                      MacDicken, 171 Wn. App. 169, 174,

286 P. d 413 (2012)quoting Arizona v. Gant, 556 U. . 332, 338, 129 S. Ct. 1710, 173 L.Ed. 2d
     3              (                            S

485 (2009)),
         petition for review filed,No. 88267 3 ( ash. Jan. 4,2013).T] e permissible
                                             - W                   "[ h

scope of a search incident to arrest includes the arrestee's person and the area within his or her

immediate control, meaning `the area from within which he might gain possession of a weapon

or   destructible evidence. "'   MacDicken, 171 Wn. App. at 174 (quoting Chimel v. California, 395

U. .752, 763, 89 S. Ct. 2034, 23 L.Ed. 2d 685 (1969)); also State v. Byrd, 162 Wn. App.
 S                                                  see

612, 616 17,258 P. d 686, review granted, 173 Wn. d 1001 (2011).
         -       3                              2

             According to the trial court's unchallenged findings of fact, when Mason was arrested she

chose to have her purse taken with her to the jail rather than left with the driver of the vehicle in

which she       was   riding. Finch retrieved Mason's purse and searched it before transporting Mason

and the purse to the jail. The record does not reflect whether Mason had access to her purse

during transport. But police officers cannot be expected to transport personal belongings of an

arrestee without knowing whether they contain weapons or destructible evidence. The trial

court's unchallenged finding of fact that Mason's purse was to be transported by police at her

behest persuades us that the trial court did not err in finding that the search of Mason's purse was

within the scope of a search incident to her lawful arrest.




6 The record reflects that Mason decided to have the vehicle driver take her child ( ho was also a
                                                                                   w
passenger) and her diaper bag to Mason's mother's or boyfriend's house. But Mason wanted her
purse to be taken with her to the jail.
                                                          14
No. 42481 9 II
          - -



       Accordingly, we affirm the trial court's denial of Mason's motion to suppress the

hyrdocodone found in her purse.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports,but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
  0


                                                   64--,
                                                      D-
                                                       Z
                                                   VAN DEREN, J.
We concur:



                               i




                                                  15